        Case 1:16-cv-06496-LAK-GWG
          Case                     Document
                1:16-cv-06496-LAK-GWG       425 Filed
                                        Document   47610/30/20  Page 1 of Page
                                                         Filed 09/15/21   1    1 of 1



                                              October 30, 2020
BY ECF & EMAIL
The Honorable Lewis A. Kaplan                                                       MEMO ENDORSED
United States District Court Judge
New York, New York 10007-1312

Re:      Dennis, et al. v. JPMorgan Chase & Co. , et al., 16 CIV. 6496 (LAK) (S.D.N.Y.)

Dear Judge Kaplan:

Pursuant to Your Honor's Individual Rules of Practice, Plaintiffs respectfully request leave to
file under seal portions of Defendants' responses to document request which Defendants have
marked for confidential treatment. As reasons therefore, Plaintiffs respectfully state as follows:

      1. The "Protective Order" dated June 15, 2020, ECF 371, ordered by Your Honor explicitly
         provides: "All information of any kind provided in the course of discovery in this action,
         including, without limitation, written discovery responses and deposition testimony, shall
         be referred to as 'Discovery Material, "' ,i 1, and "All Confidential or Highly Confidential
         Discovery Material filed with the Court, and all portions of pleadings, motions or other
         papers filed with the Court that contain such Confidential or Highly Confidential
         Discovery Material, shall be filed under seal with the Clerk of the Court and kept under
         seal until further order of the Court." ,i 16.
      2. Defendant The Royal Bank of Scotland PLC has designated its entire Responses and
         Objections to Plaintiffs' First Request for Production of Documents as confidential.
      3. Defendant Credit Suisse AG has designated its Responses and Objections to Request
         Nos. 12-16 (pp. 28-34) of Plaintiffs' First Request for Production of Documents as
         confidential.
      4. Accordingly, under the terms of the Protective Order, Plaintiffs have been directed to file
         these materials under seal.

WHEREFORE, Plaintiffs respectfully request leave to file the foregoing documents under seal in
their motions (ECF Dkt 426 & 427) to overrule Defendants' time period objections, and also in
Plaintiffs motion to overrule certain of Defendants' objections to the production of documents
relating to BBSW-Based Derivatives.

Thank you very much.

                                                Respectfully submitted,

                                                Isl Christopher Lovell
                                                Chris Lovell


cc:      All Counsel of Record (by ECF)
               k


                                                                  •
